 IntheMatter Of PARAMOUNT FLAGCOMPANY, EMPLOYERandWAREHOUSE UNION, LOCALNo.6,C.I.0.,PETITIONERCase No. 20-R-1925.-Decided April 9, 1947Mr. Raymond H. Shone,of San Francisco, Calif., for the Employer.Messrs. Gladstein, Andersen, Resner, Sawyercl;Edises,byMr. Nor-man Leonard,of San Francisco, Calif., for the Petitioner.Messrs. Tobriner cli Lazarus,byMr. Edward F. Dullea,of San Fran-cisco, Calif., for the Intervenor.Mr. George M. Yaghjian,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at San Fran-cisco, California, on January 14, 1947, before Suzanne J. Schroeder,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERParamount Flag Company, a California corporation with its prin-cipal place of business in San Francisco, California, is engaged in themanufacture and sale of flags and bunting. During the 6 months end-ing October 31, 1946, it purchased raw materials, consisting princi-pally of silk and cotton fabrics, valued in excess of $35,000, of whichmore than 65 percent was shipped to the plant from points outside theState of California.During the same period, it produced finishedproducts valued in excess of $90,000, of which more than 12 percent wasshipped to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.73 N. L. R. B, No. 50.262 PARAMOUNT FLAG COMPANYII.THE ORGANIZATIONS INVOLVED263The Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.Leather & Novelty Workers' Union, Local 31, herein called theIntervenor, is a labor organization affiliated with the American Fed-eration of Labor, claiming to represent employees of the Employer-III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as exclusive bar-gaining representative of employees of the Employer, contendingthat to do so would be in contravention of its contractual obligationswith the Intervenor.The latter argues that an existing collectivebargaining agreement with the Employer is a bar to this proceeding.On October 23, 1946, the Employer and the Intervenor entered into,a collective bargaining agreement covering the employees involvedherein for a term ending May 1, 1947, and from year to year there-after unless either party should serve notice of a desire to terminatethe agreement at least 30 days before any anniversarydate.Inas-much as this agreement may be terminated in approximately 1 monthfrom the present time, we find that it is not a bar to this proceeding.)We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with an agreement of the parties, that allproduction and maintenance employees of the Employer, excludingoffice and clerical employees, and all supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.2DIRECTION OF ELECTION 3As part of the investigation'to ascertain representatives for thepurposes of collective bargaining with Paramount Flag Company,San Francisco, California, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromIMatter of California Metal Trades Association,et al.,72 N. L. R B.624,Matter ofClark Bros.Co., Inc.,66 N. L. R. B. 849.2This unit is identical with that presently represented by the Intervenor.fAny participant in the election herein may,upon its prompt request to,and approvalthereof by,the Regional Director,have its name removed from the ballot. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe date of this Direction, under the direction and supervision ofthe Regional Director for the Twentieth Region, acting in this matteras agent for the National Labor Relations Board, and subject toSections 203.55 and 203.56, of National Labor Relations Board Rulesand Regulations-Series 4, among the employees in the unit found.appropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-^cluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by Warehouse Union, LocalNo. 6, C. I. 0., or by Leather & Novelty Workers' Union, Local 31,A. F. L., for the purposes of collective bargaining, or by neither.CHAIRMAN HERzoG took no part in the consideration of the aboveDecision and Direction of Election.